Citation Nr: 1729755	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  11-09 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for left knee chondromalacia.

2. Entitlement to a rating in excess of 10 percent from November 12, 2008, to April 20, 2015; in excess of 10 percent from January 1, 2016 to January 20, 2016; in excess of 60 percent from March 1, 2017, to May 9, 2017, for status post right knee replacement (characterized as right knee chondromalacia prior to January 21, 2016).

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to July 1973.

These matters come before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which assigned 10 percent ratings to the Veteran's right and left knee chondromalacia, effective November 12, 2008.  Subsequently, in January 2016, the Veteran underwent a total right knee replacement surgery; thus, the RO recharacterized the Veteran's right knee disorder from "right knee chondromalacia" to "status post right knee replacement," which is indicated above. 

During the pendency of this appeal, the Veteran's right knee disability has been assigned temporary total ratings pursuant to 38 C.F.R. § 4.30 effective from April 21, 2015, to December 31, 2015, from January 21, 2016, to February 28, 2017 and from May 10, 2017, to August 31, 2017.  As he is currently in receipt of a temporary total rating with the rating prospectively to be reduced to 60 percent effective September 1, 2017, a date and circumstance that has not yet occurred, the Board will only address ratings prior to May 10, 2017.  Moreover, as will be noted in the decision below, the prospectively assigned 60 percent is the maximum rating assignable for a knee disorder save for amputation.

In January 2015, the Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ), seated at the RO.  The record reflects that during the January 2015 Board hearing, the Veteran asserted that he could no longer work as a chef due to knee pain.  A transcript of the hearing has been associated with the claims file.  A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  An August 2015 rating decision deferred the TDIU claim to allow time for additional development.

The Board previously remanded this case for additional development in July 2015.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The matter of a TDIU is deferred pending the development for the left knee chondromalacia.

The issue of entitlement to a rating in excess of 10 percent for left knee chondromalacia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. From November 12, 2008, to April 20, 2015 and from January 1, 2016 to January 20, 2016, the Veteran's right knee chondromalacia caused, at worse, flexion limited to 120 degrees with pain, but was not productive of flexion limited to 30 degrees or extension of the leg limited to 15 degrees; there was no loss of extension, subluxation, or lateral instability.

2.  From March 1, 2017 to May 9, 2017, following a total knee replacement, the Veteran has had chronic residuals consisting of severe painful motion or weakness in the right knee, but has not had an amputation.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent from November 12, 2008, to April 20, 2015; in excess of 10 percent from January 1, 2016 to January 20, 2016; and in excess of 60 percent from March 1, 2017 to May 9, 2017, for status post right knee replacement are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.45, 4.59, 4.71a, Diagnostic Codes 5014, 5055, 5260, 5261 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a November 2008 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with a VA examination which contains a description of the history of the condition; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court previously indicated that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the Court recently suggested that the plain language of 38 C.F.R. § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joint or periarticular pathology that are painful, whether or not evaluated under a diagnostic code predicated on range of motion measurements.  See Correia v. McDonald, 28 Vet. App. 158 (2016.  

Subsequent to the last VA examination for knee and lower leg conditions in May 2016, the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the record reveals that the May 2016 VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or non-weightbearing.  Nevertheless, the Board finds that a remand to satisfy the requirements of Correia is not warranted here.  Initially, remanding for another examination would not remedy the lack of testing performed at the Veteran's prior VA examinations as the Veteran underwent a total knee replacement and is currently at the temporary 100 percent rating until September 1, 2017, which would inhibit an accurate measurement of the Veteran's painful motion.

Prior to the Veteran's right knee replacement, the Veteran's right knee disability was rated under the provisions of Diagnostic Codes 5010-5014.  38 C.F.R. § 4.71a.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen. 38 C.F.R. § 4.27 (2016).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Traumatic arthritis will be rated as degenerative arthritis under Diagnostic Code 5010.

Diagnostic Code 5014 provides that osteomalacia be rated based on limitation of motion of the affected part, as degenerative arthritis.

Ankylosis of the knee warrants a 40 percent evaluation if it is in flexion between 10 and 20 degrees.  If ankylosis is in flexion between 20 and 45 degrees, a 50 percent evaluation is warranted. If ankylosis is extremely unfavorable at an angle of 45 degrees or more, a 60 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Recurrent subluxation or lateral instability of the knee is evaluated pursuant to 38 C.F.R. § 4.71a , Diagnostic Code 5257.  Under that Diagnostic Code, a 10 percent evaluation is warranted where impairment of the knee involves slight subluxation or lateral instability.  A 20 percent evaluation is warranted where the impairment is moderate, and a 30 percent evaluation will be assigned where the impairment is severe.

A noncompensable evaluation is appropriate where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion of the leg is limited to 45 degrees and a 20 percent rating is warranted where flexion is limited to 30 degrees.  Where flexion is limited to 15 degrees, a 30 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A noncompensable evaluation is warranted where extension of the leg is limited to 5 degrees; a 10 percent rating is appropriate where extension of the leg is limited to 10 degrees; and a 20 percent rating is warranted for extension limited to 15 degrees.  A 30 percent rating is for assignment for extension limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II (2014).

The VA Office of General Counsel (GC) has issued opinions pertinent to claims of entitlement to higher evaluations for knee disabilities.  Two of those GC opinions reflect that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under Diagnostic Codes 5003 and 5257 provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).

Another VA GC Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to adequately compensate for functional loss associated with injury to the leg.

As noted, the Veteran's right knee disability was recharacterized following his total knee replacement and assigned a 60 percent rating pursuant to Diagnostic Code 5055.  According to the rating schedule, pursuant to Diagnostic Code 5055, prosthetic replacement of a knee joint is rated 100 percent for one year following implantation of the prosthesis.  (The one-year total rating commences after a one-month convalescent rating under 38 C.F.R. § 4.30).  Thereafter, chronic residuals consisting of severe painful motion or weakness in the affected extremity warrant a 60 percent rating.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  The minimum rating following replacement of a knee joint is 30 percent. 38 C.F.R. § 4.71a , Diagnostic Code 5055.

The Veteran's right knee disability was rated at 10 percent from November 12, 2008, to April 20, 2015; 10 percent from January 1, 2016 to January 20, 2016; 60 percent from March 1, 2017, to May 9, 2017; and will be assigned a 60 percent from September 1, 2017.  The Veteran asserts his ratings should be higher.

In December 2008, during a VA physician consultation, the Veteran had an x-ray of his right knee taken that revealed an essentially normal right knee.

During a May 2009 VA examination, the Veteran reported the following symptoms in both of his knees: giving way, pain, stiffness, weakness, monthly locking episodes, and severe flare-ups that occurred every two to three weeks for one to two days.  During flare-ups, the Veteran had a decreased range of motion, increased pain, and was unable to lift or carry anything.  He was not experiencing a flare-up at the time of the examination.  The Veteran reported decreased mobility, lack of stamina, weakness, and problems with lifting and carrying objects.  After his service he had worked as a chef for forty years.  Upon examination, the VA examiner found crepitation, clicks and snaps, grinding, and that the Veteran's bilateral patellae rode high.  The examiner noted that there was no evidence of instability, masses behind the knee, meniscus abnormality, abnormal tendons or bursae, ankyloses, or any other knee abnormalities.   Flexion of the right knee measured zero to 120 degrees with pain beginning at 90 degrees.  Extension of the right knee measured to zero degrees with no pain.  The Veteran was diagnosed with severe chondromalacia of the right knee.  

On a July 2009 VA physician consultation, the Veteran reported that his right knee had dislocated multiple times in the past few weeks.  His range of motion measured from zero to 130 degrees in his right knee.

During a March 2010 VA physician appointment, the Veteran reported right knee pain.  He was given an injection to mitigate the pain.  Range of motion testing measured zero to 130 degrees in his right knee.  

In July 2010, the Veteran was given an injection in his right knee to relieve the pain he had been experiencing.  In November 2010, the Veteran called his VA physician to let her know that his previous pain management shot was wearing off and that he experienced increased pain.

The Veteran went to a VA physician appointment in December 2010 and reported severe right knee pain and that his knee would give out.  The physician noted that there was no instability, deformity, or swelling.    

In July 2014, the Veteran went to the emergency room for right knee pain, which was attributed to overuse.  His right knee was swollen.  He stated that previous injections did not help with his pain.  

During a January 2015 VA appointment, the Veteran reported right knee pain and that his knee had been locking.  Flexion of the right knee measured zero to 120 degrees.  Extension of the right knee measured to zero degrees.  A right knee x-ray revealed only mild arthritis.    

In February 2015, the Veteran had a magnetic image (MRI) taken of his right knee, which revealed prominent chondromalacia.  The February 2015 MRI, compared to the x-ray taken in 2008, exposed a larger defect in the lateral tibial plateau.  

In April 2015, the Veteran underwent a right knee arthroscopy surgery.

During a July 2015 private therapy session, the Veteran reported minimal pain.  Flexion of the right knee measured zero to 112 degrees.  Extension of the right knee measured to four degrees.  No pain was reported in testing the Veteran's range of motion.  

During a September 2015 VA orthopedic appointment, after his right knee arthroscopy, the Veteran complained of continuous pain.  Range of motion testing measured zero to 90 degrees in his right knee with pain.  The Veteran ambulated with a cane.  He reported episodes of his knee locking and giving way.  

In January 2016, the Veteran underwent a right total knee replacement surgery.  The VA orthopedic surgeon stated in a March 2017 letter that the Veteran's previous surgery was not successful in that the Veteran was unable to complete daily activities.

In May 2016, the Veteran was afforded another VA examination.  Since his January 2016 surgery, the Veteran reported a clicking sensation with movement of the knee, limited motion, swelling, and constant pain.  The Veteran reported flare-ups that cause increased pain and swelling.  He was not experiencing a flare-up at the time of the examination.  The Veteran used a cane and had occasionally used a brace to assist in locomotion.  Right knee range of motion testing measured zero to 70 degrees.  Pain was noted on the examination, which caused functional loss.  The VA examiner found less movement than normal in the right knee due to adhesions and swelling.  The VA noted that the functional impact included difficulty standing for prolonged periods of time, walking, bending, or squatting.  The Veteran was diagnosed with chondromalacia of his right knee.  

On May 10, 2017, the Veteran underwent a total right knee arthroplasty. 

In this case, the objective evidence shows during the appeal period, at worse and considering Mitchell, DeLuca, and all relevant factors, flexion was limited to 70 degrees with painful motion and extension was limited to four degrees with pain.  However, during the periods where this was demonstrated, the Veteran was assigned a temporary 100 percent rating.  Exclusive of the periods in which the Veteran was assigned a total rating, the Veteran's range of motion has, at worst, been manifested by painful flexion at 90 degrees with full extension.  As such, a rating higher than 10 percent for painful motion of the right knee is not warranted based on loss of flexion and extension.  Moreover, the record does not reflect instability of the right knee such that a separate rating under Diagnostic Code 5257 would be in order as repeat examination did not show instability of the knee.  Further, for the appeal period for status post right knee replacement, a schedular rating greater than 60 percent for the appeal is barred.  That is, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  See 38 C.F.R. § 4.68, Amputation Rule.  An above the knee amputation, not to include a thigh amputation, is rated 60 percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5162, 5163.  Accordingly, the Veteran may not receive a combined rating greater than 60 percent for his right knee.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 10 percent from November 12, 2008, to April 20, 2015; in excess of 10 percent from January 1, 2016 to January 20, 2016; and in excess of 60 percent from March 1, 2017, to May 9, 2017, for status post right knee replacement. 

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's right knee disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic codes, as cited above, and the Board finds that the rating criteria reasonably describe the disability symptomatology.  There have not been any hospitalizations or marked interference with employment beyond what is contemplated by the highest rating.  The schedular rating criteria specifically include pain, limitation of motion, and weakness and instability in the knee.  38 C.F.R. § 4.71a, Plate II.  In addition, functional impairment including prolonged standing, sitting, walking, bending, lifting, disturbance of locomotion, or instability of station has been considered by the Board and is contemplated under the schedular rating criteria.  See 38 C.F.R. § 4.45 (disturbance of locomotion, instability of station, and interference with sitting, standing, and weight-bearing are considered as functional limitation under the schedular rating criteria).  Overall, such noted symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  Therefore, the Board finds that the record does not reflect that the right knee disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher disability rating on an extraschedular basis.  


ORDER

Entitlement to a rating in excess of 10 percent from November 12, 2008, to April 20, 2015; in excess of 10 percent from January 1, 2016 to January 20, 2016; and in excess of 60 percent from March 1, 2017, to May 9, 2017, for status post right knee replacement, is denied.  


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary to have a complete record to decide the claim for an increased rating, so the Veteran is afforded every possible consideration.

The Veteran was afforded a VA examination in May 2016.  Although range of motion studies were performed, the examination reports did not reflect an assessment of active versus passive range of motion or functional limitation due to pain on weight bearing and nonweight-bearing.

As noted above, the Court issued directives regarding VA examinations in Correia v. McDonald, 28 Vet. App. 158 (2016).  The VA examination of record is inadequate per Correia.  In that case, the Court required a pain assessment in an examination in order for the examination to be adequate.  Specifically, the examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.  Measurement of an opposite joint is only required if the joint is "undamaged," i.e., completely without abnormalities.  

In light of the foregoing, the Veteran must be afforded another VA examination which fully complies with Correia.  The examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.  

The issue of entitlement to a TDIU is deferred pending resolution of the Veteran's left knee increased rating issue as a decision on the increased rating may impact a decision on the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected left knee chondromalacia.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the applicable Disability Benefits Questionnaire (DBQ).  The DBQ should be filled out completely as relevant.

The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner should also specifically address additional loss of motion/functional loss on repetitive motion and during flare-ups.

In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of disability.  

Any opinions expressed by the examiner must be accompanied by a complete rationale.

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




